He wasconfined for debt, and prayed to be admitted to the benefit of the act for the relief of insolvent debtors. The creditors failed to make any opossition before or on the day appointed for hearing them. No motion was made for his discharge on that day, and afterwards, the Court, Mathews, J. and Martin, J. held on the motion oof Chiles, for the insolventm (there being no opposition made by any of the creditors) that he might, and he was accordingly, discharg-on a subsequent day, without a new notice to the creditors.